id office uilc cca_2010012010271459 ------------ number release date from ------------------ sent wednesday date am to ------------------ cc --------------------------------------------- subject fw cdp questions for ------------- hi ----------- this is a follow up to the two questions you sent to ------------------ on january there are currently no formal procedures for the rescission of a notice_of_determination in regards to the particular case that your question stems from why was the information submitted after the notice_of_determination had been issued in light of the new information how does appeals expect the case to be resolved no the letter 1058-d should still be sent to the taxpayer regardless of the fact that the levy has been released under sec_6330 the service has to provide the tp of a disqualified employment_tax levy with a reasonable period of time after the levy instead of before the issuance of the levy when the ro issued the levy he was unaware of appeals’ efforts with tp to establish an installment_agreement ia that would include the tax period that the levy covered made while an ia offer is pending with the service under sec_6331 a levy may not be although appeals is now considering the applicable tax period in the ia offer the ro’s issuance of the levy established the tp’s right to be notified of his cdp hearing rights for the applicable tax period the act of releasing the levy does not terminate the tp’s statutory right to notice and hearing under sec_6330 the letter 1058-d should be sent to the tp if the ia is rejected the tp has to have been afforded his cdp rights for the tax period at issue in the now released levy
